     Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2279 Filed 02/09/21 Page 1 of 10


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION

DEVITRI DESHAUNE SANTOS,

                    Petitioner                   CRIM. CASE NO: 1:18-cr-20719-3
                                                 CIV. CASE NO: 1:20-cv-12808

v.                                               DISTRICT JUDGE THOMAS L. LUDINGTON
                                                 MAGISTRATE JUDGE PATRICIA T. MORRIS
UNITED STATES OF AMERICA,

           Respondent.
_______________________________/

                   MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                         ON PETITIONER’S 28 U.S.C. § 2255 MOTION
                      TO VACATE, SET ASIDE, OR CORRECT SENTENCE
                                    (ECF No. 422, 446)1

I.        RECOMMENDATION

          For the reasons set forth below, IT IS RECOMMENDED that Petitioner’s motion to

vacate (ECF No. 446) be DENIED and that the civil case be DISMISSED.

II.       REPORT

          A.        Introduction

          Pursuant to a Rule 11 plea agreement, Petitioner pleaded guilty to Conspiracy with Intent

to Distribute and to Distribute Cocaine in violation of 21 U.S.C. § 846 and 841(a)(1). (ECF No.

204.) A sentencing hearing was held and on November 7, 2019, and a judgment was entered

sentencing Petitioner to 160 months incarceration and supervised release for a term of eight years.

(ECF No. 299.) Petitioner did not appeal his conviction or sentence. On November 16, 2020,

Petitioner filed the instant motion to vacate under 28 U.S.C. § 2255. (ECF No. 446.) The



               1
                Docket entry 446 is a duplicate of docket entry 422; there is only one motion to vacate
      but it is found in two different places on the docket.
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2280 Filed 02/09/21 Page 2 of 10


government responded (ECF No. 457), and Petitioner did not reply but rather sent a letter regarding

other motions. (ECF No. 466.)The instant motion has been referred to the undersigned (ECF No.

459) and is ready for report and recommendation.

       B.     Law and Analysis

       To prevail on a § 2255 motion “‘a petitioner must demonstrate the existence of an error of

constitutional magnitude which had a substantial and injurious effect or influence on the guilty plea

or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005) (quoting

Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors are generally

outside the scope of section 2255 relief. United States v. Cofield, 233 F.3d 405, 407 (6th Cir.

2000). A movant can prevail on a section 2255 motion alleging non-constitutional error only by

establishing a “‘fundamental defect which inherently results in a complete miscarriage of justice,

or, an error so egregious that it amounts to a violation of due process.’” Watson v. United States,

165 F.3d 486, 488 (6th Cir. 1999) (quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.

1990) (internal quotation marks omitted)). Ineffective assistance of counsel claims “may be

brought in a collateral proceeding under § 2255 whether or not the petitioner could have raised the

claim on direct appeal.” Massaro v. United States, 538 U.S. 500, 504 (2003).

       Claims of ineffective assistance of counsel are governed by the U.S. Supreme Court’s rule

pronounced in Strickland v. Washington, 466 U.S. 668 (1984). In Strickland, the Court enunciated

a two-pronged test that must be satisfied to prevail on an ineffective assistance of counsel claim.

First, the movant must show that counsel’s performance was deficient in that it fell below an

objective standard of reasonableness. Id. at 688. “Constitutionally effective counsel must develop

trial strategy in the true sense – not what bears a false label of ‘strategy’ – based on what



                                                 2
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2281 Filed 02/09/21 Page 3 of 10


investigation reveals witnesses will actually testify to, not based on what counsel guesses they

might say in the absence of a full investigation.” Ramonez v. Berghuis, 490 F.3d 482, 488 (6th Cir.

2007). Second, the movant must show that he was prejudiced by the deficiency to such an extent

that the result of the proceeding is unreliable. Strickland, 466 U.S. at 688. It is not enough to show

that the alleged error “had some conceivable affect on the outcome of the proceeding.” Id. Rather,

the movant must show that, but for counsel’s errors, the result would have been favorably different.

Id. at 693. Failure to make the required showing under either prong of the Strickland test defeats

the claim. Id. at 700.

       The Supreme Court has explained that “[t]he essence of an ineffective-assistance claim is

that counsel’s unprofessional errors so upset the adversarial balance between defense and

prosecution that the trial was rendered unfair and the verdict rendered suspect.” Kimmelman v.

Morrison, 477 U.S. 365, 374 (1986). This language highlights the Supreme Court’s consistent view

that the Sixth Amendment right to counsel is a safeguard to ensure fairness in the trial process.

       In Lockhart v. Fretwell, 506 U.S. 364 (1993), the Court clarified the meaning of “prejudice”

under the Strickland standard, explaining:

       Under our decisions, a criminal defendant alleging prejudice must show “that
       counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.” . . . Thus, an analysis focusing solely on the mere outcome
       determination, without attention to whether the result of the proceeding was
       fundamentally unfair or unreliable, is defective.

Lockhart, 506 U.S. at 369 (citations omitted).

       Where a claim for ineffective assistance of counsel is brought following a guilty plea, the

“prejudice requirement ‘focuses on whether counsel’s constitutionally ineffective performance

affected the outcome of the plea process.’” Utley v. United States, 2016 WL 337750, at *6 (E.D.



                                                  3
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2282 Filed 02/09/21 Page 4 of 10


Mich. Jan. 28, 2016) (Lawson, J.) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). “‘In other

words, . . . the defendant must show that there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going to trial.’” Id. (citations

omitted). However, the Supreme Court has explained that “‘Hill does not, however, provide the

sole means for demonstrating prejudice’ . . . . [P]rejudice may lie where a petitioner demonstrates

that counsel’s deficient performance infected his decisionmaking process, and thus undermines

confidence in the outcome of the plea process.” Rodriguez-Penton v. United States, 905 F.3d 481,

487-88 (6th Cir. 2018) (quoting Missouri v. Frye, 566 U.S. 134, 141-42 (2012) and citing Lee v.

United States, 137 S. Ct. 1958, 1967 (2017)).

       In the instant case, Petitioner claims that “trial counsel provided ineffective

assistance...during the plea bargaining process by failing to inform him of the ‘Leadership Role

Enhancement’ before signing the plea.” (ECF No. 446, PageID.2167.) He further states that

counsel “violated basic professional norms by failing to discuss potential that a leadership role

inclusion in the plea agreement could, and most likely would adversely affect his sentence. No

where in the Rule 11 Plea Agreement do the words leader or leadership role appear. Petitioner did

not knowingly or voluntarily plead guilty because he was never made aware of the leadership role

enhancement.” (ECF No. 446, PageID.2168.) Petitioner concludes that “if counsel had discussed

the potential enhancement, Petitioner would have opted for trial.” (ECF No. 446, PageID.2169.)

Petitioner asks the Court to “vacate, correct or set aside the Rule 11 Plea Agreement.” (ECF No.

446, PageID.2166.) He also asks that the “guilty plea and sentence be vacated[.]” (ECF No. 446,

PageID.2167.)




                                                 4
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2283 Filed 02/09/21 Page 5 of 10


       To the extent Petitioner claims that his plea was not knowing or voluntary, the record belies

such a claim. When asked whether he felt like he had sufficient time to go over the plea agreement

with his attorney, whether he understood the terms of the plea agreement, and whether he was

satisfied with his attorney’s advice, Petitioner responded, “Yes.” (ECF No. 301, PageID.1121.)

Petitioner was told that if he had any questions about the terms of the plea agreement or how the

terms could affect him or what consequences could flow from the terms of the agreement that he

should bring them before the court that day and Petitioner indicated that he would. (ECF No. 301,

PageID.1130.) Petitioner was informed that he was giving up his right to appeal his sentence as

long as the sentencing judge did not sentence him any higher than the top of the applicable

guideline range. (ECF No. 301,PageID.1131.) Petitioner was reminded that if there was a dispute

about what that range was, his attorney would argue that the appropriate range should be 151 to

188 months and the government would argue that the correct range should be 188 to 235 months

based on an enhancement for possessing a weapon but that the sentencing judge would make that

determination and that Petitioner would not be able to withdraw his plea or withdraw form the

agreement as long as he did not get sentenced any higher than the top of the applicable guideline

range. (ECF No. 301, PageID.1131.) Petitioner was further informed that the sentencing judge

would chose the appropriate guideline range and that “whichever one he picks is the one that’s

going to stand and you [Petitioner] won’t be able to challenge his decision.” (ECF No. 301,

PageID.1131-1132.) Petitioner indicated that he understood. (ECF No. 301, PageID.1132.)

Petitioner was sentenced to 160 months, well within the guideline range that Petitioner argued for,

i.e., 151 to 188 months.




                                                 5
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2284 Filed 02/09/21 Page 6 of 10


       Petitioner’s sworn statements as to his understanding of the plea agreement, the possible

consequences, the rights he had and those he indicated he would be willing to give up, and the

voluntariness of his plea, cannot be undone with such conclusory assertions as stated in Petitioner’s

motion. Warfield v. United States, 2011 WL 4436520, at *5 (W.D. Ky. Aug. 19, 2011) (Petitioner’s

“ineffective assistance claim fails because his bare assertions in support are not credible in light

of his sworn statements during the change of plea hearing.” (citing Blackledge v. Allison, 431 U.S.

63, 74 (1977))). Even if Petitioner’s allegations rose above the conclusory, the result would be the

same. Where, as here, the court “has scrupulously followed the required procedure [under Rule

11], the defendant is bound by his statements in response to the Court’s inquiry.” United States v.

Todaro, 982 F.2d 1025, 1030 (6th Cir. 1993). Since courts must be able to rely on a defendant’s

statements during a plea colloquy, “allegations in a §2255 motion that directly contradict the

petitioner’s sworn statements during a properly conducted Rule 11 colloquy are always ‘palpably

incredible’ and ‘patently frivolous or false.’” Barnett v. United States, Nos. 2:10-CR-116,

2:14-CV-216, 2017 WL 160896, at *4 (E.D. Tenn. Jan. 13, 2017) (citation omitted). Therefore,

I suggest that any claims regarding the plea taking process must fail as his arguments are

contradicted by his statements during the plea colloquy.

       As to Petitioner’s main argument that he was completely unaware of the leadership role

adjustment, the plea agreement also contained the sentencing guideline worksheets and although

the words “leadership role” are not used, there was a “role in the offense adjustment” of an

additional 4 points to the offense level based on U.S.S.G. §3B1.1(a) which applies “[i]f the

defendant was an organizer or leader of criminal activity that involved five or more participants[.]”

Petitioner’s plea agreement included an admission that he was an “organizer of one or more



                                                 6
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2285 Filed 02/09/21 Page 7 of 10


participants in the conspiracy...[that] involved five or more participants” and that role was again

mentioned during the plea hearing. (ECF No. 204, PageID.674; ECF No. 301, PageID.1135.)

Thus, the reference to Petitioner’s offense level being increased based on his “leadership role” was

expressly addressed in the plea agreement itself, in the attached worksheets to the plea agreement,

and again in the plea hearing. (ECF No. 204, PageID.684.) Even if Petitioner did not know that

“role in the offense” was synonymous with “leadership role” or of being an “organizer”, he was

aware of the four point adjustment that he was to receive for his role; therefore, it is unlikely that

the mere addition of the word “leadership” to the already known “role in the offense adjustment”

would have caused him to opt for trial. I therefore find that Petitioner cannot establish prejudice

for any alleged gaps in counsel’s advice. Utley and Hill, supra. This is especially so where, as here,

Petitioner was sentenced to 160 months and at the plea hearing anticipated the possibility of being

sentenced to either some measure between 151 to 188 months (as his counsel would argue) or 188

to 235 months (as government counsel would argue). He was well aware of the potential for the

sentence he received as well as the real possibility of a much higher sentence. Thus, he suffered

no prejudice from the omission of the additional word “leadership” to the adjustment for his role

in the offense of which he was well aware via the plea agreement, the attached worksheets to the

plea agreement, and answers given at the plea hearing.

       Accordingly, I suggest that Petitioner’s arguments regarding ineffective assistance of

counsel are without merit.2


          2
           I also note that these conclusions are supported by the affidavit of Petitioner’s trial
  counsel wherein he attests that not only was the leadership role discussed with Petitioner, but
  also that Petitioner asked for counsel to negotiate with government counsel to remove that
  adjustment, and that counsel unsuccessfully attempted to achieve that result. (ECF No. 457,
  PageID.2250.) I note this rather than rely on it because I find that the record itself is sufficient to
  render Petitioner’s arguments groundless.

                                                     7
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2286 Filed 02/09/21 Page 8 of 10


       C.     Evidentiary Hearing

       Section 2255 states that

       [u]nless the motion and the files and the records of the case conclusively show that
       the prisoner is entitled to no relief, the court shall cause notice thereof to be served
       upon the United States attorney, grant a prompt hearing thereon, determine the
       issues and make findings of fact and conclusions of law with respect thereto.

28 U.S.C. § 2255(b). The Sixth Circuit has “observed that a Section 2255 petitioner’s burden for

establishing an entitlement to an evidentiary hearing is relatively light.” Smith v. United States, 348

F.3d 545, 551 (6th Cir. 2003) (citation omitted). “In reviewing a § 2255 motion in which a factual

dispute arises, ‘the habeas court must hold an evidentiary hearing to determine the truth of the

petitioner’s claims.’” Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007).

       On the other hand, no hearing is required if the motion’s allegations “cannot be accepted

as true because they are contradicted by the record, inherently incredible, or conclusions rather than

statements of fact.” Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (citation

omitted). Additionally,

       The words ‘grant a prompt hearing’ are not magic words requiring a district judge,
       who is fully familiar with the circumstances under which a guilty plea was made, to
       duplicate procedures and conduct a hearing to resolve alleged fact issues which can
       and should be decided on the record that already exists.

United States v. Todaro, 982 F.2d 1025, 1030 (6th Cir. 1993).

       In the instant case, there is no material factual dispute that a hearing could address. I

therefore suggest that Petitioner is not entitled to a hearing on the allegations raised in his motion.

       D.     Conclusion

       For all the reasons stated above, I recommend that the Court deny Petitioner’s motion to

vacate sentence. (ECF No. 422, 446.)



                                                  8
 Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2287 Filed 02/09/21 Page 9 of 10


III.   REVIEW

       Pursuant to Rule 72(b)(2) of the Federal Rules of Civil Procedure, “[w]ithin 14 days after

being served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations. A party may respond to another

party’s objections within 14 days after being served with a copy.” Fed. R. Civ. P. 72(b)(2). See also

28 U.S.C. § 636(b)(1). Failure to file specific objections constitutes a waiver of any further right

of appeal. Thomas v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L. Ed.2d 435 (1985); Howard v. Sec’y

of Health & Human Servs., 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947

(6th Cir. 1981). The parties are advised that making some objections, but failing to raise others,

will not preserve all the objections a party may have to this Report and Recommendation. Willis

v. Sec’y of Health & Human Servs., 931 F.2d 390, 401 (6th Cir. 1991); Smith v. Detroit Fed’n of

Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Pursuant to E.D. Mich. LR 72.1(d)(2),

a copy of any objections is to be served upon this magistrate judge.

       Any objections must be labeled as “Objection No. 1,” “Objection No. 2,” etc. Any objection

must recite precisely the provision of this Report and Recommendation to which it pertains. Not

later than 14 days after service of an objection, the opposing party may file a concise response

proportionate to the objections in length and complexity. Fed. R. Civ. P. 72(b)(2); E.D. Mich. LR

72.1(d). The response must specifically address each issue raised in the objections, in the same

order, and labeled as “Response to Objection No. 1,” “Response to Objection No. 2,” etc. If the

Court determines that any objections are without merit, it may rule without awaiting the response.


Date: February 9, 2021                     s/ Patricia T. Morris
                                           Patricia T. Morris
                                           United States Magistrate Judge


                                                 9
Case 1:18-cr-20719-TLL-PTM ECF No. 469, PageID.2288 Filed 02/09/21 Page 10 of 10




                                      10
